Order denying appellants’ motions to dismiss causes of action for assault, malicious prosecution and defamation, and to strike out certain allegations of the amended complaint, modified on the law by striking out everything following the words “ be and the same hereby ” in the first ordering paragraph and inserting in place thereof a provision granting the motions to the extent of dismissing all three causes of action as against the corporate appellant, and dismissing the first and third causes of action as against the individual appellant. As thus modified, the order is affirmed, with $10 costs and disbursements to appellants, with leave to plaintiff to serve an amended complaint against both appellants within ten days after the service of the order to be entered hereon. The respondent consents to the dismissal of the assault cause of action. The remaining allegations, largely conclusory, are insufficient to constitute causes of action for libel or slander, or to show that the corporate defendant participated in respondent’s prosecution. Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.